Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE ACTION
This application is in condition for allowance except for the following formal matters set forth in the office action, below.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to address the formal matters, set forth in this Office action, below.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 1-7, the closest prior art fails to disclose or render obvious the automatic draining device wherein the float bowl drives the valve plug lever to gradually move the valve plug close to a position above the draining and exhausting stand pipe to close the draining and exhausting pipe outlet in the top of the draining and exhausting stand pipe; and when no gas exists in the float bowl, an edge of one side of the float bowl falls onto the limiting baffle due to gravity, and the float bowl drives the valve plug to get far away from the draining and exhausting pipe outlet through the valve plug lever, in combination with the remaining limitations of the independent claim.
Specification
The disclosure is objected to because of the following informalities:
In the specification page 4, lines 27-28, the recitation “when the content of gas in the float bowl is the maximum” should read --when an amount of gas in the float bowl reaches a maximum--.
In the specification page 8, line 15, the recitation “the content of gas in the float bowl is the maximum” should read --an amount of gas in the float bowl is [[the]]at a maximum--.
Appropriate correction is required.
Claim Objections
Claim(s) 1-6? is/are objected to because of the following informalities:
Regarding claims 1-3. 5 and 6, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
In claim 1, line 2, the recitation “characterized in that the automatic draining device comprises” should read –comprising:--.
In claim 1, line 5, the recitation “the middle-lower portion” should read –[[the]]a middle-lower portion--.
In claim 1, line 6, the recitation “the top” should read –[[the]]a top--.
In claim 1, line 7, the recitation “provided in the top” should read –provided in the top of the draining and exhausting stand pipe--.
In claim 1, lines 7-9, the recitation “one side, close to an air collecting hood, of the draining and exhausting pipe outlet is provided with a micro notch to enable the float bowl valve to be always kept in a closed state” should read -- on one side close to an air collecting hood, wherein the micro notch enables the float bowl valve to be always kept in a closed state--.
In claim 1, line 9, the recitation “the bottom” should read –[[the]]a
In claim 1, line 10, the recitation “the bottom” should read –[[the]]a bottom--.
In claim 1, line 11, the recitation “close to the bottom inside the water tank” should read --close to [[the]]a bottom of an inside of the water tank--.
In claim 1, line 14, the recitation “comprises” should read –[[comprises]]comprising:--.
In claim 1, line 16, the recitation “the bottom” should read –[[the]]a bottom--.
In claim 1, line 16, the recitation “when the content of gas in the float bowl is the maximum” should read --when an amount of gas in the float bowl reaches a maximum--.
In claim 1, line 17, the recitation “the lever” should read –the valve plug lever--.
In claim 1, line 19, the recitation “the edge” should read –[[the]]an edge.
In claim 1, line 21, the recitation “the lever” should read –the valve plug lever--.
In claim 2, line 2, the recitation “the float bowl is conical” should read –the float bowl [[is]]has a conical top--.
In claim 2, line 3, the recitation “the micro air-leaking valve” should read –the adjustable micro air-leaking valve--.
In claim 2, line 4, the recitation “the aeration area of the mouth” should read –[[the]]an aeration area of [[the]]a
In claim 2, lines 4-5, the recitation “it is workable” should read –[[it]]the flow bowl is [[workable]]operable--.
In claim 3, lines 3-4, the recitation “at the middle-lower portion of the outer wall” should read –at [[the]]a middle-lower portion of [[the]]an outer wall--.
In claim 4, line 2, the recitation “the horizontal direction” should read –[[the]]a horizontal direction--.
In claim 5, lines 3-4, the recitation “he vertically downward valve plug is provided at the bottom” should read --the extends vertically downward from a bottom of the inclined bar--.
In claim 6, line 3, the recitation “the valve plug lever at a position far away from the float bowl is provided with a fulcrum for the float bowl support”  should read --the valve plug lever , wherein the fulcrum is positioned far away from the float bowl--.
In claim 6, line 5, the recitation “the side” should read –[[the]]a side--.
In claim 6, line 6, the recitation “the bottom plane” should read –[[the]]a bottom plane--.
In claim 6, line 7, the recitation “the side surface is fixed” should read –[[the]]a side surface of the float bowl is fixed--.
Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  FR475227, US1890591, US2540097, US4631760, US5065785 and WO0235142 disclose gas collecting float bowls, which control a plug for regulating an inlet port and/or an outlet port of a condensate tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753